DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 12/18/2020. Claims 21-16 have been canceled. Claims 27-35 have been added. Claims 27-35 are pending and will be considered for examination.
3.	The objections to the Information Disclosure Statement are withdrawn since Applicant has provided foreign documents cited in specification.
4.  	In light of applicant’s amendments to the title, abstract, and specification submitted on 12/18/2020, the objections to the Specification are withdrawn.
5.  	The drawings submitted on 12/18/2020 have not been approved because elements (e.g., characters and numbers in the drawings) of the drawings as shown in  figs. 2-6, 8-16, 20-21, 23, 40-41, 43-46, and 49 are still unclear so that they are difficult to read and thus, the objections to the Drawings are not withdrawn.
6.   	Claims 21-26 have been canceled and thus, the claims 24-26 are no longer presumed to invoke 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
7.	Claims 21-26 have been canceled and thus, the objection to the claims 21-26 are withdrawn.   



	                                 Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

 	Such claim limitation(s) is/are: a means that obtains…, a means that obtains…, a means that makes…, a means that displays… in claim 30; a means that makes…,  a means that memorizes…, a means that in response to giving an open operation to a cell on the top form…, a means that selects tagnamechains…, a means that makes an open form… in claim 32; a means that makes…, a means that relates…, a means that selects…, a means that makes…, a means that displays…in claim 33.
 	Examiner notes that a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: An apparatus (e.g., an information processing apparatus) includes a keyboard 12, a mouse 14 acting as input apparatuses , an internal memory 16 and an external memory 18 acting as storage apparatuses, and a displaying apparatus 20 and a printing apparatus 22 acting as output apparatuses, which are connected to a CPU 24 through appropriate interface circuits (see at least fig. 1 and paragraphs [0359]-[0360] and [0376]-[0384]].  Therefore there is sufficient corresponding structure for performing each of the limitations above. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 use § 112
             The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


      	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9. 	 Claims 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
a folder-tree, obtaining a child-folder-name-chain for each folder belonging to the  folder-tree, the child-folder-name-chain being a sequence of names of child folders directly contained in the folder”, it unclear to the examiner whether the specifying the folder-tree is done by a user’s operation via a graphical user interface (GUI) on a display or by the system via data/file structure(e.g., database) of the device without displaying the GUI. In a case where the limitations is performed via the GUI, Examiner suggests Applicant to clearly add features of the GUI including the display device (e.g., display screen) to the limitation (See at least figs. 2, 4, 6, 16-17 and at least pars. 360, 373, 386-390, 414-430, 447 and 450 of specification).
b. 	Claim 27 (similarly in claims 30 and 33) recites “obtaining tagname-chains, each of which is a sequence of tagnames, the tagname-chain being obtained by merging a plurality of child-folder-name-chains or a single child-folder-name-chain which cannot be merged with each of the other child-folder-name-chains”, it unclear to the examiner whether the limitation is performed through the GUI on the display . In a case where the limitations is performed via the GUI, Examiner suggests Applicant to clearly add features of the GUI including the display device (e.g., display screen) to the limitation (See at least figs. 2, 4, 6, 16-17 and at least pars. 360, 373, 386-390, 414-430, 447 and 450 of specification).
c. 	Claim 27 (similarly in claims 30 and 33) recites “obtaining tagname-chains, each of which is a sequence of tagnames, the tagname-chain being obtained by 
d. 	Claim 27 (similarly in claims 30 and 33) recites “making forms composing a hierarchy form by locating the tagname-chains outside of the cells on the forms in such a way that a first tagname-chain provided as a condition tagname with a tagname belonging to another second tagname-chain is located only on open forms which are to be opened by specifying an opening-cell on the parent form, the cell being located in a specified position to the tagname specified as the condition tagname”, it unclear to the examiner whether this limitation is performed through the GUI on the display. In a case where the limitations is performed via the GUI, Examiner suggests Applicant to clearly add features of the GUI including the display device (e.g., display screen) to the limitation (See at least figs. 2, 4, 6, 16-17 and at least pars. 360, 373, 386-390, 415-430, 447 and 450 of specification).
e. 	Claim 27 (similarly in claims 30 and 33) recites “displaying an icon of information stored in the folder-tree in a cell of the open form, the full-pathname of which is in a specified relation with the related tagnames, each of the related tagnames being located in a specified position to the cell and the 
f. 	Claim 28 (similarly in claims 31 and 34) recites “making the top form of the  hierarchy form wherein tagname-chains provided with no condition tagname are located; memorizing the tagname-chains which are not located on the top form as the residual tagname-chains; in response to giving an open operation to a cell on the top form, obtaining tagnames as related tagnames for the cell, each of the related-tagnames being located in a specified position to the cell on the form;
selecting tagnamechains as the selected tagname-chains among the obtained  tagname-chains, the condition tagname provided to each of the selected tagname chains being in a specified relation with the related-tagnames; and making an open form, wherein the tagname chains obtained by adding the selected tagname-chains to the residual tagname-chains are located”, it unclear to the examiner whether each of the limitations are performed via the GUI on the display device. Examiner suggests Applicant to clearly add features of the GUI including the display device (e.g., display screen) to the limitation. Further Examiner suggests Applicant to clearly indicate whether the selecting operation(s) is done by the user or the system.
g. 	Claim 29 (similarly in claims 32 and 35) recites “making related data which  relates each tagname (a first tagname) of the related-tagnames to tagname-chain-ID data representing the tagname-chain containing the first tagname 
selecting tagname-chains located on an open form, the condition data provided  to each of which is in a specified relation with the related data identified for the cell specified for the open operation; making attribute manage data which relates tagname-chain-ID data to each constituent pathname of the fullpathname of information, the tagname-chain represented by the tagname-chain-ID data being identified as a tagname-chain having the parent-folder-fullpathnames which contains therein the fullpathname of the parent-pathname of the constituent pathname, each of the parent-folder-fullpathnames being a fullpathname of a parent folder, names of child folders of which are merged into the tagname-chain; and displaying the open form, on a cell of which an icon of information is displayed, the related-data obtained for the cell and the opening cell being the same as the set of attribute manage data of the information”, it unclear to the examiner whether each of the limitations are performed via the GUI on the display device. Examiner suggests Applicant to clearly add features of the GUI including the display device (e.g., display screen) to the limitation. Further Examiner suggests Applicant to clearly indicate whether the selecting operation(s) is done by the user or the system.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

 10. 	Claims 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda, Masatsugu (JP 2013-228964 A, published on Nov. 7, 2013).
	As in independent Claim 27, Healy teaches a method in an information managing apparatus, for viewing information stored in a specified folder-tree on a hierarchy form composed by a plurality of forms in such a way that an open-operation for a cell as an opening-cell on a form of the hierarchy form as a parent form opens another form of the hierarchy form as an open form (see at least figs. 2, 5, 7, 13, 16-17, 23, 27, 29, 53 and abstract, overview, pars. at least pars.75-80, 132-137), said method comprising the steps of:
 	in response to specifying a folder-tree (at least pars. 52, 56, a user can indicate a folder in a folder-tree to open the folder; further see at least pars. 214-215), obtaining a child-folder-name-chain for each folder belonging to the folder-tree, the child-folder-name-chain being a sequence of names of child folders directly contained in the folder  (fig. 4, 51-53 and at least pars.75-80, 132-137, a child folder name belongs to the folder-tree can be obtained, for example, a child folder whose name is "2007", "2008", and "2009" which is a classification word corresponding to the folder  "Creation Year");
	obtaining tagname-chains, each of which is a sequence of tagnames, the tagname-chain being obtained by merging a plurality of child-folder-name-chains or a single child-folder-name-chain which cannot be merged with each of the other child-folder-name-chains (see at least figs. 13, 16-17, 23, 51-53, pars. 132-137, 145-146, 
	making forms composing a hierarchy form by locating the tagname-chains outside of the cells on the forms in such a way that a first tagname-chain provided as a condition tagname with a tagname belonging to another second tagname-chain is located only on open forms which are to be opened by specifying an opening-cell on the parent form, the cell being located in a specified position to the tagname specified as the condition tagname(see at least figs. 13, 16-17, 23, pars. 98, 136-138, 144-147, a graphical user interface generates forms composing a hierarchy form by locating the tagname-chains outside of the cells on the forms, the cell being arranged in a specified position to the item-specific classification specified as the condition item-name (e.g., search condition); further see at least pars. 104-105, 108); and
 	displaying an icon of information stored in the folder-tree in a cell of the open form, the full-pathname of which is in a specified relation with the related tagnames, each of the related tagnames being located in a specified position to the cell and the opening-cell on the parent form (see at least figs. 13, 16-17, 23 pars. 136-138, 142-147, information of the folder stored in the folder-tree can be displayed with an icon including an item name and a folder full path name, and an item classification word string, which are displayed as shown in fig. 16).

 	As in Claim 28, Noda teaches all the limitations of Claim 27. Noda further teaches the steps of:

 	memorizing the tagname-chains which are not located on the top form as the residual tagname-chains(see at least figs. 13, 16-17, 23, pars. 98, 136-138, 142-147);
 	in response to giving an open operation to a cell on the top form, obtaining tagnames as related tagnames for the cell, each of the related-tagnames being located in a specified position to the cell on the form(see at least figs. 13, 16-17, 23, pars. 98, 136-138, 142-147; further see at least pars. 104-105, 108);
	selecting tagnamechains as the selected tagname-chains among the obtained tagname-chains, the condition tagname provided to each of the selected tagname chains being in a specified relation with the related-tagnames(see at least figs. 13, 16-17, 23, pars. 98, 136-138, 142-147; further see at least pars. 104-105, 108); and
 	making an open form, wherein the tagname chains obtained by adding the selected tagname-chains to the residual tagname-chains are located (see at least figs. 13, 16-17, 23, pars. 98, 136-138, 142-147; further see at least pars. 104-105, 108).
 	
 	As in Claim 29, Noda teaches all the limitations of Claim 27. Noda further teaches the steps of:
 	making related data which relates each tagname (a first tagname) of the related-tagnames to tagname-chain-ID data representing the tagname-chain containing the first tagname therein(see at least figs. 13, 16-17, 23, pars. 98, 136-138, 142-147; further see at least pars. 104-105, 108);

	selecting tagname-chains located on an open form, the condition data provided to each of which is in a specified relation with the related data identified for the cell specified for the open operation see at least figs. 13, 16-17, 23, pars. 98, 136-138, 142-147; further see at least pars. 104-105, 108);
 	making attribute manage data which relates tagname-chain-ID data to each constituent pathname of the fullpathname of information, the tagname-chain represented by the tagname-chain-ID data being identified as a tagname-chain having the parent-folder-fullpathnames which contains therein the fullpathname of the parent-pathname of the constituent pathname, each of the parent-folder-fullpathnames being a fullpathname of a parent folder, names of child folders of which are merged into the tagname-chain see at least figs. 13, 16-17, 23, pars. 98, 136-138, 142-147; further see at least pars. 104-105, 108); and
 	displaying the open form, on a cell of which an icon of information is displayed, the related-data obtained for the cell and the opening cell being the same as the set of attribute manage data of the information (see at least figs. 13, 16-17, 23, pars. 98, 136-138, 142-147; further see at least pars. 104-105, 108);


 	Claims 30 and 33 are substantially similar to Claim 27 and rejected under the same rationale.

 	Claims 31 and 34 are substantially similar to Claim 28 and rejected under the same rationale.

 	Claims 32 and 635 are substantially similar to Claim 29 and rejected under the same rationale.

	
Response to Arguments
11.	Applicant's arguments with respect to the claims 27-35 have been fully considered, but are moot in view of the new ground(s) of rejection.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2144